Citation Nr: 0633257	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  03-05 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 (West 
2002 and Supp. 2006) for decreased visual acuity and loss of 
peripheral vision in the left eye due to VA surgery and 
medical treatment in January 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is a veteran of World War II.  This matter 
comes before the Board of Veterans' Appeals (Board) from a 
November 2001 rating determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In September 2003, the appellant and his son 
testified at a hearing held at the RO before a Veterans Law 
Judge (VLJ) from the Board.  A transcript of that hearing is 
of record.  The appellant was subsequently notified that the 
VLJ who conducted this hearing was no longer employed by the 
Board, but he did not exercise his right to request another 
hearing in this case.  This case was last before the Board in 
February 2006, when it was remanded for further development 
which has now been completed.  

The appellant was born in May 1917, and he is currently 89 
years old.  In January 2006, the Board granted a motion to 
advance this appeal on the Board's docket due to the 
appellant's advanced age.  

The Board has limited this appeal to the additional 
disability (decreased visual acuity and loss of peripheral 
vision in the left eye) specifically identified by the 
appellant's representative at the September 2003 hearing.  
The appellant has also referred to subjective complaints of 
left eye pain in connection with this claim; but the RO has 
never specifically addressed this matter, which is hereby 
referred back to the attention of the RO for further 
development or other appropriate action.  


FINDING OF FACT

The appellant's current decreased visual acuity and loss of 
peripheral vision in the left eye are due to left optic 
atrophy and are not the proximate results of VA surgery and 
medical treatment in January 1999.  




CONCLUSION OF LAW

Entitlement to the requested benefits for decreased visual 
acuity and loss of peripheral vision in the left eye is not 
established.  38 U.S.C.A. § 1151 (West 2002 and Supp. 2006); 
38 C.F.R. § 3.361 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that, through various correspondence, VA 
has notified the appellant of the evidence and information 
needed to substantiate the current claim, the information he 
should provide to enable VA to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by VA dated February 24, 2006.  In this letter, 
VA specifically informed the appellant of the current status 
of his claim and of the evidence already of record in support 
of the claim, and of what the evidence must show in order to 
support the claim.  The appellant was also asked to inform VA 
of any additional evidence or information which he thought 
would support his claim, so that the RO could attempt to 
obtain this additional evidence for him.  Moreover, the 
veteran was specifically told in this letter to submit to VA 
any pertinent evidence in his possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter the Court) issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal, although all of this information was later included 
in the supplemental statement of the case issued in June 
2006.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for Section 1151 benefits, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.   

Moreover, extensive VA and private medical records have been 
obtained and reviewed in connection with this claim, and two 
medical expert opinions have been obtained by VA on the 
medical questions presented by this claim.  Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence or information.  The 
appellant specified in July 2006 that he had no additional 
information or evidence to submit in support of his claim.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in November 2001.  Subsequently, 
additional notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in June 2006 after the final VCAA letter was 
issued in February 2006.  There is no indication or reason to 
believe that the ultimate decision of the originating agency 
on the merits of this claim would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that VA has properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

38 U.S.C.A. § 1151 provides that, for claims received by VA 
after October 1, 1997, disability compensation benefits shall 
be awarded for a qualifying additional disability as if that 
additional disability were service-connected.  As pertinent 
to this appeal, a qualifying additional disability exists if 
the disability was not the result of the veteran's willful 
misconduct and was caused by VA hospital care, medical or 
surgical treatment or examination furnished to the veteran 
under any law administered by VA, and the proximate cause of 
the disability was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In this case, the appellant underwent voluntary cataract 
surgery on the left eye at a VA facility on January 19, 1999.  
That surgery was complicated by the loss of portions of the 
lens nucleus and cortex into the vitreous cavity.  Subsequent 
medical opinions by medical experts in June and September 
2001 have indicated that this event is a known risk of 
cataract surgery and that there is no evidence of any 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA 
employees in connection with this cataract surgery.  On 
January 21, 1999, the appellant was taken across the street 
to a state university hospital for a second surgery to remove 
the fragments and place an intraocular lens.  He was then 
returned to the VA hospital for pain control.  Postsurgical 
medical records show that visual acuity in the left eye 
gradually improved to near normal levels.  In September 2000, 
it was reported that left eye visual acuity was corrected to 
20/50 (which was deemed by the medical experts to be a 
reasonable result of his complicated cataract surgery) with a 
stable intraocular lens and retina.  Only after this point 
did the appellant's visual acuity and peripheral vision in 
the left eye deteriorate to 20/200, and the medical experts 
who have reviewed all of the relevant evidence have indicated 
this is due to ischemic optic neuropathy and resultant optic 
atrophy not directly related to the January 1999 left eye 
surgeries and VA medical treatment.  While it is truly 
unfortunate that the appellant currently has unsatisfactory 
vision in his left eye, this is not due to the VA hospital, 
surgical and medical care which he has received.  

The appellant has been informed of the two medical expert 
opinions which are unfavorable to his claim.  He has also 
been given the opportunity to submit medical evidence in 
rebuttal of these unfavorable medical opinions, but he has 
not done so.  An August 2001 letter from a private physician 
summarizes the appellant's eye care from April 1999, but does 
not include an opinion relevant to the medical questions 
presented by this appeal.  Thus, a preponderance of the 
competent medical evidence reviewed by the Board at this time 
indicates that the appellant's current decreased visual 
acuity and loss of peripheral vision in the left eye are due 
to left optic atrophy and are not the proximate results of 
the VA hospitalization, surgery, and medical treatments in 
January 1999 and afterward.  Accordingly, this appeal will be 
denied.  


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


